 In the Matter of LIBBEY-OWENS-FORD GLASS COMPANYandFEDERA-TION OF GLASS, CERAMIC, AND SILICA SAND WORKERS OF AMERICA,CIOCase No. 9-R-237SUPPLEMENTAL DECISION CLARIFYING CERTIFICA-TION OF REPRESENTATIVESJanuary 14,1946On January 30, 1939, the National Labor Relations Board issued aDecision and Certification of Representatives in the above-entitledproceeding, certifying Federation of Flat Glass Workers of America,herein called the Union," as the representative of the production andmaintenance employees of Libbey-Owens-Ford Glass Company, To-ledo, Ohio, herein called the Company, including watchmen, janitors,firemen, power employees, truck drivers, and subforemen, but exclud-ing window glass cutters, supervisory employees, timekeepers, andclerical employees not directly connected with production, at its plantssituated in Shreveport, Louisana; Ottawa, Illinois; Charleston andParkersburg,West Virginia; and Ros'sford and East Toledo, Ohio.2Thereafter, in a subsequent proceeding," the Board, in effect, excludedfrom the unit employees of the Parkersburg, West Virginia, plant.On March 15, 1945, the Company filed-with the Board a motion seek-ing,inter alia,clarification of the unit found appropriate in the originalproceeding insofar as it affected certain specific classifications of em-ployees engaged at the Company's Charleston, West Virginia, plant.On March 17, 1945, the Board issued 'a Notice to show cause why itshould not exclude these classifications of employees from the unit.On April 9, 1945, the Union filed with the Board a Motion to Dismissthe Motion of the Company. On April 14, 1945, after due considera-tion, the Board issued an Order Reopening Record and DismissingMotion, denying the Union's Motion to Dismiss, granting the Com-pany's Motion, and providing for a hearing to adduce evidence "forthe purpose of clarifying the status of the employees described in[the Company's Motion] with respect to the appropriate unit." Pur-'As indicatedin the titleof this proceeding,the Union has since become Federation ofGlass, Ceramic,and SilicaSand Workers of America, CIO.2SeeMatter of Libbey-Owens-FordGlass Company,10 N. L.R. B 1470 at 1479-1480.Matter ofLibbey-Owens-FordGlass Company,31 N. LR. B. 243.65 N. L. R. B., No. 79.434 LIBBEY-OWENS-FORD GLASS COMPANY435suant to this Order, a hearing was held at Charleston, West Virginia,at various dates between May 31 and September 27, 1945,4 beforeJames A. Shaw, Trial Examiner. The Company and the Union ap-peared, participated, and were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues.The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Allparties were afforded an opportunity to file briefs with the Board. ,Upon the entire record in the case, the Board makes the following:SUPPLEMENTALFINDINGSOFFACTAs noted above, the Board included with the unit for which theUnion was certified all employees classified by the Company as sub-foremen.The record indicates that the Company does not use thisclassification.It does, however, employ individuals at its Charleston,West Virginia, plant, engaged as assistant foreman, packing; assistantforemen, papering; construction labor foreman; brick storage fore-man; painter foreman; assistant foremen, loading; loader foreman,night; and working gang leaders, first and second class, whose super-visory status had not been determined at the original hearing.TheUnion asserts that all employees engaged in these classifications comewithin the term "subforeman" and are, consequently, part of the unitwhich it represents; the Company contends that these persons aresupervisory employees and requests that they be specifically excludedfrom the unit.The record indicates that employees in these classifications have beenthe subject of dispute between the parties for a considerable period oftime.The Union has continuously demanded, as of right, that the Com-pany recognize it as the representative of these employees and bargaincollectively with it on their behalf.On the other hand, the Company,although it has negotiated with the Union with respect to employeesin these classifications, has consistently refused to concede the Union'sright to represent them.This has led to industrial strife between thetwo parties and, on several occasions, to work stoppages.The Union contends that its past bargaining history with the Com-pany with respect to these employees is controlling evidence of theirnon-supervisory status.We disagree.Even were the parties to haveagreed previously upon their non-supervisory status, such agreementwould not necessarily be controlling upon us,5 but where, as here, no4On June 1, 1945,the hearing was adjournedItwas reopened oh July 24 and con-tinued through July 26, at which time the Company filed a motion with the Board tobroaden the scope of the hearing and for an adjournment.On July 28, the Board deniedthe Company'smotion "without prejudice to the filing of a new motion for clarificationdefining in more particularity the specific employee categories whose status remains indispute."The hearing was resumed and continued on September 27, 1945. -5SeeMatter of Libbey-Owens-FordGlassCompany,Case No. 13-R-2255, SupplementalDecision Clarifying Certification of Representatives,Issued February 19, 1945. 436DECISIONS OF NATIONAL LABOR RELATIONS BOARDigreement has existed with respect to them, little weight can be ac-corded such bargaining history.We shall,therefore,examine thepowers and duties of the employees in each of the disputed classifica-tions and base our findings with respect to them solely upon suchevidence.Assistant foreman, packing:The Company employes 1 individual inthis classification.This employee is part of the packing departmentwhich is engaged in packing plate glass into boxes for storage or ship-ment.The packing department consists of 60 employees under thesupervision of a superintendent,2 foremen, and the assistant foreman.There is no dispute as to the supervisory status of the superintendentand the foremen.The assistant foreman hands out gloves to thepackers and is responsible for having them supplied with the propermaterials.He instructs new men in their duties and reports upontheir ability to his superiors.In the event any of the employees vio-lates a company rule or requiresdisciplining,he reports the facts tohis superiors who then take the appropriate action.The record indi-cates that the assistant foreman merely acts as a conduit for ordersbetween the regular employees and the concededly supervisory person-nel.We are of the opinion, therefore, that the assistant foreman,packing, is not a supervisory employee within the meaning of ourcustomary definition.Assistant foremen, papering:There are 3 employees in this classifi-cation.These employees are engaged in the papering departmentwhich consists of approximately SO workers divided into 2 shifts, asuperintendent,a foreman,and the 3 assistant foremen.The superin-tendent, the foreman, and 2 of the assistant foremen work on the dayshift together with approximately 60 of the regular workers, and thethird assistant foreman works on the night shift with the balance ofthe employees in the department.The duties of all assistant foremenconsist of instructing new employees in their work,supplying the em-ployees of the department with sufficient working materials,and over-seeing the work of the department.In addition to these duties, thenight assistant foreman has the responsibility of making and keepingwork reports.However, none of the assistant foremen has authorityto hire and discharge, and all must take up matters involving disciplinewith their superiors;they do not,according to the record,act upontheir own initiative.We are of the opinion,therefore,that the assist-ant foremen,papering,are not supervisory employees within the mean-ing of our customary definition.Disputed categories of employees in the labor department:TheCompany's labor department consists of between 100 and 140 workers,the superintendent,2 assistant superintendents,the construction labor LIBBEY-OWENS-FORD GLASS COMPANY437foreman, first and second class working gang leaders, and the brickstorage foreman 6Theconstruction labor foremanis in charge of a crew ranging from20 to 50 employees who perform various types of unskilled labor.He is responsible to the Superintendent and his assistants for thework of his crew, keeps records with respect to his subordinates, andhas made effective recommendations with respect to their hiring anddischarge.We find that the construction labor foreman is a super-visory employee within the meaning of our customary definition.Thefirst class working gang leaders,of which there were 4 at thetime of the hearing, are responsible to the superintendent and his as-sistants for the work of crews consisting of between 20 and 50 men.The superintendent assigns jobs to the working gang leader, leav-ing him the responsibility for having them completed.Occasionally,production departments requisition men from the labor departmentand the first class working gang leader has authority to select andassign members of his crew to this type of work. Since work in theproduction departments carries a higher rate of pay than the workof the labor department, the working gang leaders' authority to se-lect and assign gives them authority to affect directly the earningsof their crew members. In addition, the evidence indicates that theseemployees keep work records and have made effective recommenda-tions with respect to the discharge of subordinates.We find thatthe working gang leaders, first class, are supervisory employees withinthe meaning of our usual definition.Thesecond class working gang leaderssubstitute for the first classworking gang leaders in the Tatters' absence.The record indicatesthat other than at these times, the employees in this classificationkeep no records and do not exercise supervisory authority within themeaning of our customary definition.We are of the opinion, basedupon the record, that the occasions upon which the second classworking gang leader exercises supervisory authority are not suffi-ciently frequent to warrant the exclusion of these employees fromthe unit.Thebrick storage foremanis responsible to the superintendent forthe work of his crew, consisting of between 6 and 12 employees.Hekeeps records and has authority to make recommendations affectingthe status of his crew members.Before the Company began thepractice of centralizing its hiring and discharging procedures, thebrick storage foreman had authority to hire and discharge directly.However, other than the loss of this power, his duties have remained6As noted above,the construction labor foreman,the working gang leaders,and thebrick storage foreman are the employees in dispute. 438DECISIONS OF NATIONAL LABOR RELATIONS BOARDunchanged.We find that the brick storage foreman is a supervisoryemployee within the meaning of our customary definition.Painter foreman:This employee is responsible to the plant engineerfor the activities of a crew of approximately 10 employees.He assignswork to his crew members,is responsible for the carrying out of theseassignments, and keeps work records.He has authority to rejectemployees whom he finds to be unsuited to the work of his departmentand also has the power to recommend effectively the discharge of hissubordinates.We find that the painter foreman is a supervisoryemployee within the meaning of our customary definition.Assistant foremen, loading:At the time of the hearing, there werethree employees in this classification.The employees of the loadingdepartment load glass into boxcars pursuant to prepared orders.Theassistant loading foremen supervise employees engaged in performinghis work and make out work reports.However, there was no evidenceadduced at the hearing to indicate that they have ever exercisedthe right to make effective recommendations concerning subordinatesor to discipline them other than to tell them "snap out of it" and thelike.Upon the entire record, we are of the opinion that the authorityof assistant foremen, loading, over subordinates is comparable to thatof assistant foreman, packing,and assistant foremen, papering.Consequently, we find them not to be supervisory employees withinthe meaning of our usual definition.Loader foreman,nights:At the commencement of the reopenedhearing, the Company employed no one in this classification,althoughat its conclusion,this position was filled by one employee.However,the record contains no direct evidence based upon the actual per-formance of the duties of this employee. If the authority of this em-ployee is similar to that of the night assistant papering foreman,then he shall be deemed to be included within the unit.On the otherhand, if he has authority to take effective action with respect to sub-ordinates upon his own responsibility,then he shall be deemed to beexcluded as a supervisory employee.We find, therefore,that the following employees of the Company'sCharleston,West Virginia,plant are supervisory employees who areexcluded from the unit: construction labor foremen; working gangleaders, first class; brick storage foreman; and painter foreman.Wefurther findthat the following employees of the Charleston, WestVirginia,plant are non-supervisory employees who are includedwithin the unit: assistant'foreman, packing;assistant foreman, paper-ing;working gang leaders,second class;and assistant foremen,loading.